DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 10, 12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2013/0284518 – cited previously) in view of Carlson et al. (US 2010/0288500 – cited previously).
With respect to independent claim 10, Wu et al. discloses a method of treating a subterranean formation penetrated by a wellbore (abstract), the method comprising: injecting a slurry into the wellbore, the slurry comprising: a base fluid ([0023]); and a plurality of pre-processed fiber flocks dispersed in the base fluid ([0066], wherein the multi-component fibers are disclosed as added as an aggregate of fibers); allowing the pre-processed fiber flocks to form a removable plug ([0073]-[0074]; [0078]-[0079]); and performing a downhole operation ([0080]).
The Examiner notes, with regard to the forming of a downhole plug is considered removable insofar as because no particular means is currently required for the removal thereof and polymeric materials used within a subterranean environment are subject to degradation over an indefinite extended period of time.  Additionally, the reference suggests at least a portion of the fibers as degradable ([0035]-[0036]).

With respect to depending claim 12, Wu et al. discloses wherein the downhole operation is drilling the wellbore ([0072]-[0076]).
With respect to depending claim 14, Wu et al. discloses wherein the pre-processed fiber flocks comprise degradable components ([0035]-[0036]; [0065], wherein materials known to be degradable in a well are disclosed).
With respect to depending claim 15, Wu et al. discloses wherein the multicomponent fibers include those having lengths up to 60 mm and a maximum cross-sectional dimension up to 100 microns ([0056]); the reference additionally suggests aspect ratios thereof that are suitable for use as lost circulation material to allow the particles in the mud cake to adhere to the external a void within the subterranean formation that is intended to be closed or isolated therewith in order to ensure an effective plug for curing lost circulation is formed therein since it has been held “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
With respect to depending claim 16, Wu et al. discloses wherein the pre-processed fiber flocks incorporate liquid or solid additives entrapped within the 3D fiber network ([0058]).  Carlson et al. additionally suggests such ([0032]).
With respect to depending claim 17, Carlson et al. suggests releasing the additives by a mechanism as claimed ([0028]-[0035]).
With respect to depending claim 18, Wu et al. discloses wherein the solid additives are selected from the group as claimed ([0058]; [0065]; wherein at least ceramics and silica/sand are disclosed).
With respect to depending claim 19, Wu et al. discloses wherein various fillers may be included with the fibers as additives ([0058]), and, additionally suggests filler materials that are common materials used in lost circulation ([0065]).  Although silent to wherein the polymer 
With respect to depending claim 20, Wu et al. discloses wherein the pre-processed fibers further comprise a removable coating selected from the group as claimed ([0033]; [0034]; [0037]).  Carlson et al. additionally suggests wherein the pre-processed fibers further comprise a removable coating selected from the group as claimed ([0028]).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. in view of Carlson et al. as applied to claim 10 above, and further in view of Bustos et al. (US 7,565,929 – cited previously).
Wu et al. in view of Carlson et al. discloses the method as set forth above wherein the pre process fiber flocks are used to form a plug so that a drilling method can continue.  The references, however, fail to specify the downhole operation as a stimulating operation.  Bustos et al. teaches methods of using fibers to form a plug in a formation undergoing a multilayer fracturing treatment, wherein a plug is formed from fibrous material so that damage does not occur to an existing fracture during a subsequent downhole operation of stimulating (col. 3, l. 45-56; col. 4, l. 21-28).  Since Wu et al. in view of Carlson et al. provides for a method of forming a plug with a pre-processed fiber flock, subsequent to which well operations can continue, it would have been obvious to one having ordinary skill in the art to try the method of Wu et al. in view of Carlson et al. wherein the subsequent operation is stimulating, as suggested by Bustos et al., in . 
Response to Arguments
Applicant’s arguments, with respect to the rejection(s) of claim(s) over the prior art as set forth in the previous office action over Wu in view of Carlson have been fully considered, but they are not persuasive.
Applicant notes the teachings of aggregates in Wu with reference to Carlson, and reiterates the instant disclosure as manufacturing and using pre-process fiber flocks that are added to a base treatment fluid at the surface, wherein such are prepared by gluing fiber particles together at their contact points so as to form a 3D network.  Applicant notes the formation of the fibers by melting is also disclosed and thus distinguished from gluing.  
Applicant asserts Wu does not mention fiber flocks formed by gluing fiber particles together at their contact points.  The Examiner notes, Carlson is relied upon for such.
Applicant further notes Carlson discloses forms fiber flocks that further comprise a binder, but asserts these binders are not described as being applied to fibers at their contact points, and, further, such are designed to dissolve which would not be conducive to forming a stable 3D network.  
The Examiner notes, with regard to the binder dissolving, instant independent claim 10 indeed requires wherein the pre-processed fiber flock forms a removable plug, thereby implying at least a portion thereof is capable dissolving/being removed.  Additionally, the pre-processed fiber flocks are claimed as prepared by gluing together at points of fiber contact to form a 3D fiber network, and the Office maintains the binder of Carlson is coated on the fiber surface and 
Should Applicant intend the contact points of the fibers be singular points and/or at varying degrees of angles as is shown in Figures 1 and 2 of the instant application, and not, for example, as a binder/glue along the entirety of the surface of the fiber as suggested by Carlson, clarification of such within the claims is advised.  Such amendments would appear to distinguish from the art of record and may be appropriate for consideration under the AFCP 2.0 program.
Applicant further notes the citation to the tacky fibers of Carlson at paragraph 22 and asserts such is a description of fusing through heat; Applicant notes the present specification distinguishes fusing through heat from gluing at paragraph 21.  The Examiner notes, Carlson explicitly refers to the fibers of [0022] as non-fusing, and, further, notes wherein when such non-fusing fibers are heated, fiber tack, i.e., “glue” is retained along the majority of the multi-component fiber, thereby providing for gluing of the first and second components of the multi-component fiber together as claimed.
The Examiner again notes, should Applicant intend the contact points of the fibers to be singular points along the fiber and/or at varying degrees of angles as is shown in Figures 1 and 2 of the instant application, and not, for example, along the entirety of the surface of the fiber as suggested by Carlson, clarification of such within the claims is advised.  Such amendments would appear to distinguish from the art of record and may be appropriate for consideration under the AFCP 2.0 program.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela M DiTrani Leff whose telephone number is (571)272-2182.  The examiner can normally be reached on Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Angela M DiTrani Leff/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        

ADL
01/27/22